Defendant appeals from so much of an order of the court below as refused to strike all of the bill of complaint and dismiss same. The Vice-Chancellor struck a portion of the bill relating to the application to and action of the municipality with respect to imposing limitations on the use of the premises in question.
The bill of complaint seeks to enjoin defendants from using the premises in question by reason of the provisions of a restrictive scheme imposed by the former owner.
We do not pass upon the merits of the action, but agree with the conclusion of the Vice-Chancellor that the bill of complaint, as amended by the order of the court, should be held for final hearing and determination thereon.
The order under review is affirmed.
For affirmance — THE CHIEF-JUSTICE, BODINE, DONGES, HEHER, COLIE, WACHENFELD, EASTWOOD, BURLING, JACOBS, WELLS, DILL, FREUND, McLEAN, SCHETTINO, JJ. 14.
For reversal — None. *Page 722